                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


ISRAEL NEGRON                   : CIVIL ACTION
                                :
         v.                     : NO. 18-cv-2232
                                :
COMMISSIONER OF SOCIAL SECURITY :


                                         ORDER

       AND NOW, this 30th day of January, 2020, it is hereby ORDERED that the Clerk

shall remove this case from the Court’s suspense docket and place it on the Court’s

active docket.

       It is further ORDERED that upon consideration of the parties’ submissions, and

after careful and independent review of the Report and Recommendation of United

States Magistrate Judge Richard A. Lloret, to which no objections were filed, it is

ORDERED that:

       1. The Report and Recommendation (Doc. No. 15) is APPROVED and

       ADOPTED;


       2. Plaintiff’s Request for Review (Doc. No. 8) is GRANTED, and the matter is

       REMANDED in accordance with the fourth sentence of 42 U.S.C. § 405(g) to the

       Commissioner of Social Security for further proceedings consistent with the

       Report and Recommendation.

                                             BY THE COURT:


                                             /s/ Jeffrey L. Schmehl
                                             JEFFREY L. SCHMEHL, J.
